581 S.E.2d 213 (2003)
266 Va. 1
COMMONWEALTH of Virginia, DEPARTMENT OF SOCIAL SERVICES, DIVISION OF CHILD SUPPORT ENFORCEMENT, ex rel. SPOTSYLVANIA COUNTY DEPARTMENT OF SOCIAL SERVICES,
v.
Katheryn R. FLETCHER.
Record No. 021186.
Supreme Court of Virginia.
June 6, 2003.
Gary P. Webb, Special Counsel (Jerry W. Kilgore, Atty. Gen.; David E. Johnson, Deputy Atty. Gen.; Craig M. Burshem, Senior Asst. Atty. Gen.; Beth J. Edwards, Regional Special Counsel, on briefs), for appellant.
Eric H. Feller (Edward J. Fuhr; Stacy M. Colvin; Terence J. Rasmussen; Hunton & Williams, on brief), Richmond, for appellee.
Present: All the Justices.
PER CURIAM.
In this appeal, the Court reviews a judgment of the Court of Appeals of Virginia affirming a circuit court judgment in which the circuit court determined that a parent whose "residual parental rights" had been terminated no longer owed a duty of support to her minor children. Commonwealth v. Fletcher, 38 Va.App. 107, 562 S.E.2d 327 (2002).
The Court of Appeals concluded that the termination of parental rights includes "the termination of parental responsibilities as well as any correlative rights." Id. at 112, 562 S.E.2d at 329. Accordingly, the Court of Appeals held that a parent whose parental rights have been terminated no longer has a legal duty to support his or her child because the parent has become a "legal stranger" to that child. Id.
For the reasons set forth in the opinion of the Court of Appeals, we will affirm that Court's judgment.
Affirmed.